Citation Nr: 1230883	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-12 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUE

Entitlement to service connection for psoriasis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to September 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the RO in Seattle, Washington, which, in relevant part, denied the claim.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran testified before the undersigned at a March 2012 hearing at the RO.  A transcript has been associated with the file.


FINDING OF FACT

The Veteran first developed psoriasis during active service which has been continuously present since that time.


CONCLUSION OF LAW

The Veteran's psoriasis was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran contends that he first developed psoriasis during his active service and that he has had the condition ever since.  For the reasons that follow, the Board agrees and concludes that service connection is warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran has received continuing medical treatment through VA since his discharge.  His VA treatment records show that psoriasis was on his active problem list as recently as May 2009.  The record showed two medications for itching and rashes.  The Veteran testified that the condition continues to be present.  The current disability element is well established.  

The Veteran was evaluated at entry to service.  An April 2002 pre-induction examination noted normal skin and lymphatics on clinical examination.  The Veteran denied a history of skin disease, including psoriasis, at that time.  

The Veteran was treated in May, July and August 2003 for a rash.  He had a two month history of rash.  He was given ointment and antibiotic medications.  The rash resolved.  The diagnosis was psoriasis.  The final August 2003 entry indicates that the rash was recurring, with the first occurrence three weeks after a smallpox vaccination and the second during a highly stressful training period.  The in-service incurrence event is well established.  

The remaining question is whether the current disability is related to the in-service condition.  

The evidence against the claim consists of two examination reports which did not find skin abnormalities.  The Veteran was seen for an in-service April 2007 examination.  His skin and lymphatics were again found normal.  The Veteran indicated that he had psoriasis before but had no problems at the present in his report of medical history.  The Veteran was seen for a pre-discharge VA examination in connection with this claim.  He reported having a diagnosis of psoriasis since 2003.  He claimed to have itching, shedding and flaking.  He did not have exudation, ulcer formation or crusting.  The Veteran reported that his symptoms occurred constantly.  He reported receiving topical medication for the condition.  The examiner found no objective evidence of psoriasis during the exam, but stated that the Veteran had psoriasis in remission.  

The Veteran testified before the undersigned in March 2012.  He reported that the condition had first appeared during service and slowly resolved before being completely absent in 2006.  The condition returned, however, and he had recurring areas of outbreaks over the previous five years.  He described treatment through VA to help control the condition.  

The Board finds that the Veteran had his initial presentation of psoriasis during active service and that the condition has been continuously present since that time.  A current diagnosis is well established by the VA treatment records and the Veteran's testimony and statements.  The Veteran was originally treated for the condition during service.  With respect to the Veteran's contentions that he has experienced recurring skin rash symptoms since service, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran is fully capable of and credible to report skin disorders.  See Jandreau.  The Veteran's use of medication to control the condition is consistent with his reported continuity of symptomatology.  The use of medication to suppress the condition is also consistent with the normal skin findings on physical examination in April and September 2007.  The Board finds that the Veteran's psoriasis is related to his active service.  

As such, the Board finds that the evidence is at least in equipoise in favor of the Veteran's claim.  Consequently, the benefit-of-the-doubt rule applies, and the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

The claim has been granted, as discussed above.  As such, the Board finds that any error related to the duties to notify or assist on the claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).


ORDER

Entitlement to service connection for psoriasis is granted.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


